DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 9-22-2021 is acknowledged.  
Applicant argues that Groups I and III should be examined together.  Upon reconsideration, the Examiner agrees.  Therefore, the Restriction Requirement between Groups I and III is withdrawn.  
Group II was not elected and was cancelled.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 17, and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claim 1 recites a “bias signal generator and controller configured to generate a bias signal”.  However, this structure and function is not connected to any other element of the claim.  As a result, it is not clear how to interpret this limitation.
Claim 1, last line recites “the modulation signal”.  There is insufficient antecedent basis for this limitation.  
Claim 2 recites an external optic signal port configured to receive an optic signal from an external source.  However, the claim does not connect this port to any of the other elements and it is not clear how to interpret this claim.
Claim 3 recites “one or more external optic signal generator control signal port configured to receive one or more optic signal generator control signal from an external source.”  However, the claim does not connect this port to any of the other elements and it is not clear how to interpret this claim.
Claim 4 recites “an external bias signal source port configured to receive a bias signal from an external source.”  However, the claim does not connect this port to any of the other elements and it is not clear how to interpret this claim.
Claim 4 recites “a bias signal”.  It is not clear if this is a reference to the bias signal introduced in claim 1, line 9 (in which case the Examiner suggests “the bias signal” or similar language) or if it is a reference to a different bias signal (in which case different terms should be used to distinguish between the different bias signals).  
Claim 7 recites “the enclosing area”.  There is insufficient antecedent basis for this limitation.  It may be that this was intended to be the “enclosed space” introduced in claim 1, line 
Claims 2-7 are rejected because they depend from claim 1 and fail to further limit the scope in a manner to overcome the rejection.
Claim 17 recites “the one or more optic signal control signals”.  There is insufficient antecedent basis for this limitation.  It may be that this is a reference to the “the one or more optic signal generator control signals” introduced in claim 16.
Claim 19 recites “wherein the pattern signal is an radio frequency signal selected to modulate the polarization adjusted optic signal and the pattern signal is generated external to the reference signal generator.”  This appears to be non-limiting intended use and a rejection under 112(d) is presented below.  However, in the interests of compact prosecution (e.g., if Applicant argues that this claim does further limit the scope of the claim from which it depends), the claim is rejected because the particular additional structure introduced by this claim is not clear.  


Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “wherein the pattern signal is an radio frequency signal selected to modulate the polarization adjusted optic signal and the pattern signal is generated external to the reference signal generator.”  The pattern signal is received by the modulator (see claim 16, lines 7-8) but is not recited as being generated by the claimed device.  Therefore, the signal appears to be received from some external source during operation and does not appear to further limit the stricture of the claim, so that it is non-limiting intended use.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0048062 (Sakamoto) in view of US 2020/0153509 (Chen) and US 2011/0013907 (Sughara).

Regarding claim 1, Sakamoto teaches an optic reference signal generator comprising:
a housing forming an enclosed space with one or more air flow openings;
an optic signal generator driver within the enclosed space, the optic signal generator (FIG. 2: OH processing section 41A);
an optic signal generator configured to generate an optic signal responsive to the optic signal generator drive signal (FIG. 2: laser 41B);
a polarity control unit configured to receive the optic signal and adjust polarization of the optic signal to create a polarization adjusted optic signal;
a bias signal generator and controller configured to generate a bias signal;
a pattern signal input configured to receive a pattern signal (FIG. 2: modulator 41C has an signal input configured to receive a signal from control section 43); and
a modulator configured to receive the polarization adjusted optic signal, the pattern signal, and the modulation signal to generate a modulated output signal (FIG. 2: modulator 41C receives optic signal from laser 41B and pattern signal from control section 43 and produced modulated output signal).

FIG. 2 of Sakamoto is reproduced for reference.  

    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale

See also, for example:
[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A.
 
Housing.
Regarding the housing, it was well-known that electrical and optical components can be placed in housings (e.g., to protect and retain the components) and that the housings can have air flow openings (e.g., to allow for airflow and cooling), and the Examiner takes Official Notice thereof.  It would have been obvious that the device of Sakamoto can be implemented in a known manner, such as with a housing having air flow openings.

Polarity Control Unit.
Chen at FIG. 2 illustrates an optical transmitter including a laser 49, a polarization controller 45, and an optical modulator 48.  

    PNG
    media_image2.png
    780
    331
    media_image2.png
    Greyscale

See also:
[0024] … The Polarization Controller (PC) 45 is configured to control the polarization state of the optical path to maximize the power output of the laser diode 49.

In other words, it was known to use a polarization controller between an optical source and modulator in an optical transmitter.  
It would have been obvious that the optical transmitter of Sakamoto can be implemented in a known manner, such as with a polarization controller as taught in Chen.  In particular, both are in the same technical art (e.g., optical transmitters) and the results would have been predictable (e.g., the polarization controller of Chen will adjust polarization of the optical signal before it reaches the modulator to maximize power output).  

Bias Signal Generator and Controller.
Sughara at FIG. 1 teaches an optical transmitter using a bias signal generator and controller 18 to generate a bias signal.  

    PNG
    media_image3.png
    751
    539
    media_image3.png
    Greyscale

In other words, it was known to use a bias signal generator and controller with an optical modulator.  
It would have been obvious that the optical modulator of Sakamoto can be implemented in a known manner, such as with a bias signal generator and controller as taught in Sughara.  In particular, both are in the same technical art (e.g., optical transmitters) and the results would have been predictable (e.g., the modulator of Sughara will use the bias signal generator and controller and will modulate the optical signal).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2004/0033004 (Welch).

Regarding claim 5, Welch teaches the signal generator of claim 1 further comprising an amplifier configured to receive and amplify the pattern signal, based on an amplifier control signal, to create an amplified pattern signal, such that the amplified pattern signal is provided to the modulator in place of the pattern signal.

Amplifiers were well-known in the art and were used to amplify signals.  Welch teaches that amplifiers which amplify a signal based on a control were known.  See, for example, 
 [0189] Reference is now made to several embodiments relating to architecture for coupling the electrical signal outputs from bonding pads 28 of the RxPIC chip photodiodes 16 to a RF submount substrate or a miniature circuit board or a monolithic microwave integrated circuit (MMIC), with particular reference being made to FIGS. 28, 29, 30, 51 and 55. In FIG. 28, a side view of a particular configuration for RxPIC chip 10 is shown in a schematic form showing in integrated form GC-SOA 12, AWG 30 and plural photodetectors or PINs 16(1) . . . 16(N). Output pads 28(1) . . . 28(N) of PINs 16(1) . . . 16(N) are solder bumped to output pads 154(1) . . . 154(N) of respective transimpedance amplifiers (TIAs) 152(1) . . . 152(N) formed on MMIC 150. TIAs 152 provide for conversion of the current signals developed by the respective PINs 28 into voltage signals. MMIC 150 is also shown here to include a portion 153 of RF submount 150 which includes other circuit components as known in the art, such as an automatic gain control (AGC) circuit for increasing the signal strength and range, which circuit can apply a gain control signal to TIAs 152 or provide the signal across the differential input of TIAs 152; a power amplifier (PA) to increase the signal gain from TIAs 152; and a clock and data recover (CDR) circuit. A CDR circuit (not shown) recovers the embedded clock from a baseband non-return-to-zero (NRZ) or return-to-zero (RZ) data stream and generates a clean data stream (e.g., data that does not have timing jitter due to, for example, the limited bandwidth of the transmission channel). The clock recovery function of a CDR circuit is typically performed with a phase-locked loop (PLL) which requires a tunable clock signal, such as generated by a voltage controlled oscillator (VCO). This arrangement provides for compactness with RF submount 150, carrying receiver electronics in overlying relation to PIC chip 10 and supported at a bonding point of bonding pads 28 and 154. As a result, RF board 150 is spatially supported above chip 10 to provide for a space between them for circulation of air and cooling.
In other words, it was known that amplifiers can amplify based on an amplifier control signal.  It would have been obvious to use a known type of amplifier to amplify signals in the apparatus.  For example, to amplify signals which have been attenuated or where a stronger signal is desired.  





Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 6,044,193 (Szentesi).

Regarding claim 6, Szentesi teaches the signal generator of claim 1 wherein the optic signal, polarization adjusted optic signal, and modulated optic signal are carried over fiber optic cables within the housing and one or more fiber optic cable stays secure at least one of the fiber optic cables in place to maintain optic signal consistency (FIG. 3: fiber guides and clips; col. 6, second full para).

Szentesi teaches that it was known to use optical fibers to carry optical signals and that housings containing optical fibers can include fiber guides, clips and the like.  See Szentesi at col. 6, second full para:
As shown in FIG. 3, the incoming and outgoing optical fibers are preferably connectorized and are inserted into respective connector sleeves 30 of the connector panels 28. As also shown in FIG. 3, the fiber optic distribution frame 10 generally includes a number of guides, storage clips and the like for routing the individual optical fibers to respective connector sleeves in a manner which limits the strain imposed upon the optical fibers while storing excess lengths of the optical fiber in order to facilitate the subsequent reconnectorization or other reconfiguration of the optical fibers. 
In other words, it was known to use fiber stays to secure optical fiber in place within a housing.  See also col. 2, first para after “Summary of the Invention”:
(11)   A fiber optic interconnection enclosure, such as a fiber optic distribution frame, a fiber optic cross-connect unit, an interconnect box, a patch panel or the like, is provided according to the present invention which includes a forced air system for effectively limiting the entry of particles, such as dust and other contaminants, into the enclosure. The fiber optic interconnection enclosure includes a housing which defines an internal cavity and an air inlet port. According to one advantageous embodiment, the fiber optic interconnection enclosure draws air into the enclosure through the air inlet port and circulates the air through the internal cavity in order to reduce the number of particles that settle upon or are transferred to the end faces of the optical fibers or other surfaces within the enclosure. By filtering the air drawn into the internal cavity, such as with a filter disposed within the air inlet port, at least some of the particles are removed from the air drawn into the internal cavity. In addition, by expelling at least some of the air that has circulated within the internal cavity through a vent, typically defined by a lower portion of the housing, a number of the particles that may have been otherwise trapped within the internal cavity can also be expelled prior to settling upon the end face of an optical fiber or any other surface within the enclosure. 
It would have been obvious that the apparatus of claim 1 can be implemented in a known manner, such as to use optical fiber and fiber stays within the housing.  In particular, Szentesi is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the signals will be carried over the optical fiber, and the fiber will be retained by guides, clips, and the like). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2008/0239668 (Hendrix).

Regarding claim 7, Hendrix teaches the signal generator of claim 1 further comprising one or more temperature monitors and one or more fans configured to maintain a temperature within the enclosing area with a temperature range.

See, for example:
[0007] Such equipment is known to generate a great deal of heat, especially when a piece of equipment includes a laser, as is the case with many fiber optic devices. This heat must be dissipated to ensure proper operation of the equipment and to prolong the life of the equipment. If the equipment is tightly sealed, a heat dissipating system needs to be employed.

[0019] These and other objects are accomplished by an outdoor equipment cabinet including a housing with an equipment compartment therein. An intake air vent and an exit air vent are formed in the housing. A fan is mounted within the housing for pulling air into the intake air vent, moving an air stream through the equipment compartment, and pushing air out of the exit air vent. A membrane is disposed adjacent the intake air vent. The membrane allows air to pass therethrough, but resists the passage of water and contaminants therethrough. In some embodiments, a baffling plate is disposed to direct the air stream within the equipment compartment, and/or the fan speed is controlled by a temperature sensor, and/or a clogging of the membrane is monitored and reported, and/or the intake air vent is located in a first door and the exit air vent is located in a second door of the cabinet. 
It would have been obvious that the apparatus of claim 1 can be implemented in a known manner, such as to use a temperature monitor and fans to control the temperature within the housing.  In particular, Hendrix is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the temperature monitor and fans will control the temperature within the housing). 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0048062 (Sakamoto) in view of US 2020/0153509 (Chen), US 2011/0013907 (Sughara), US 6,044,193 (Szentesi), and US 2008/0239668 (Hendrix).

Regarding claim 16, Sakamoto teaches a reference signal generator configured to generate a reference optic signal comprising:
an optic signal generator configured to generate an optic signal responsive to one or more optic signal generator control signals (FIG. 2: laser 41B responsive to at least the OH processing section 41A);
a user adjustable polarity control unit configured to receive the optic signal and adjust polarization of the optic signal to create a polarization adjusted optic signal;
a modulator configured to receive and process the polarization adjusted optic signal, a pattern signal, and a bias signal to generate the reference optic signal (FIG. 2: modulator 41C receiving optical signal from OH processing section 41A, and signal from control section 43);
one or more fiber optic cable stays configured to secure one or more fiber optics cables that are part of the reference signal generator; and
one or more temperature monitors configured to monitor a temperature of the reference signal generator and responsive to the temperature being greater than a predetermined temperature, activating a cooling device.

FIG. 2 of Sakamoto is reproduced for reference.  

    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale

See also, for example:
[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A.
 
Polarity Control Unit.
Chen at FIG. 2 illustrates an optical transmitter including a laser 49, a polarization controller 45, and an optical modulator 48.  

    PNG
    media_image2.png
    780
    331
    media_image2.png
    Greyscale

See also:
[0024] … The Polarization Controller (PC) 45 is configured to control the polarization state of the optical path to maximize the power output of the laser diode 49.

In other words, it was known to use a polarization controller between an optical source and modulator in an optical transmitter.  
Regarding the polarization controller being user controllable, this would have been obvious.  In particular, before devices and control systems were automated or computer-controller, they were controlled manually by humans, and it would have been obvious that the polarization controller can be adjusted by a user.  For example, the user may monitor some characteristic of the system and make adjustments to the polarization controller as needed.  
It would have been obvious that the optical transmitter of Sakamoto can be implemented in a known manner, such as with a polarization controller as taught in Chen.  In particular, both are in the same technical art (e.g., optical transmitters) and the results would have been predictable (e.g., the polarization controller of Chen will adjust polarization of the optical signal before it reaches the modulator to maximize power output).  

Bias Signal.
Sughara at FIG. 1 teaches an optical transmitter using a bias signal generator and controller 18 to generate a bias signal.  

    PNG
    media_image3.png
    751
    539
    media_image3.png
    Greyscale

In other words, it was known for a modulator to receive a bias signal.  
It would have been obvious that the optical modulator of Sakamoto can be implemented in a known manner, such as receiving a bias signal as taught in Sughara.  In particular, both are in the same technical art (e.g., optical transmitters) and the results would have been predictable (e.g., the modulator of Sughara will use the bias signal generator and controller and will modulate the optical signal).  

Fiber Optic Cable Stays.
Szentesi teaches that it was known to use fiber guides, clips and the like to secure fiber optic cables.  See Szentesi at col. 6, second full para:
As shown in FIG. 3, the incoming and outgoing optical fibers are preferably connectorized and are inserted into respective connector sleeves 30 of the connector panels 28. As also shown in FIG. 3, the fiber optic distribution frame 10 generally includes a number of guides, storage clips and the like for routing the individual optical fibers to respective connector sleeves in a manner which limits the strain imposed upon the optical fibers while storing excess lengths of the optical fiber in order to facilitate the subsequent reconnectorization or other reconfiguration of the optical fibers. 
In other words, it was known to use fiber stays to secure optical fiber in place within a housing.  See also col. 2, first para after “Summary of the Invention”:
(11)   A fiber optic interconnection enclosure, such as a fiber optic distribution frame, a fiber optic cross-connect unit, an interconnect box, a patch panel or the like, is provided according to the present invention which includes a forced air system for effectively limiting the entry of particles, such as dust and other contaminants, into the enclosure. The fiber optic interconnection enclosure includes a housing which defines an internal cavity and an air inlet port. According to one advantageous embodiment, the fiber optic interconnection enclosure draws air into the enclosure through the air inlet port and circulates the air through the internal cavity in order to reduce the number of particles that settle upon or are transferred to the end faces of the optical fibers or other surfaces within the enclosure. By filtering the air drawn into the internal cavity, such as with a filter disposed within the air inlet port, at least some of the particles are removed from the air drawn into the internal cavity. In addition, by expelling at least some of the air that has circulated within the internal cavity through a vent, typically defined by a lower portion of the housing, a number of the particles that may have been otherwise trapped within the internal cavity can also be expelled prior to settling upon the end face of an optical fiber or any other surface within the enclosure. 
It would have been obvious that the optical fibers apparatus can be implemented in a known manner, such as to use fiber stays to secure the fiber.  In particular, Szentesi is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the fiber will be retained by guides, clips, and the like). 

Temperature Monitor and Cooling Device.
Hendrix teaches the use of a temperature monitor and fans to maintain a temperature within an enclosure housing optical components.  See, for example:
[0007] Such equipment is known to generate a great deal of heat, especially when a piece of equipment includes a laser, as is the case with many fiber optic devices. This heat must be dissipated to ensure proper operation of the equipment and to prolong the life of the equipment. If the equipment is tightly sealed, a heat dissipating system needs to be employed.

[0019] These and other objects are accomplished by an outdoor equipment cabinet including a housing with an equipment compartment therein. An intake air vent and an exit air vent are formed in the housing. A fan is mounted within the housing for pulling air into the intake air vent, moving an air stream through the equipment compartment, and pushing air out of the exit air vent. A membrane is disposed adjacent the intake air vent. The membrane allows air to pass therethrough, but resists the passage of water and contaminants therethrough. In some embodiments, a baffling plate is disposed to direct the air stream within the equipment compartment, and/or the fan speed is controlled by a temperature sensor, and/or a clogging of the membrane is monitored and reported, and/or the intake air vent is located in a first door and the exit air vent is located in a second door of the cabinet. 
It would have been obvious that the apparatus can be implemented in a known manner, such as to use a temperature monitor and fans to control the temperature within the housing.  In particular, Hendrix is in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the temperature monitor and fans will control the temperature within the housing). 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 16 above, and further in view of US 5,604,757 (Liang).

Regarding claim 17, Liang teaches the reference signal generator of claim 16 further comprising a selector switch to select whether the one or more optic signal control signals used by the optic signal generator are generated by the reference signal generator or an optic signal generator control signal generator that is external to the reference signal generator.

Liang teaches that it was known to switch between two signals sources, including one local source and one external source.  See, for example, FIG. 5 and col. 6, first two full paragraphs:
(42)   The control signals latched in data latch 510 include a current/power mode select signal, a select signal for analog multiplexer 440, and a select signal for switch 520, which selects between using the signal generated by frequency counter 515 or an external signal generator as a modulation control signal for laser diode 115[I]. 

(43)   Frequency counter 515 inputs a digital frequency control signal from bus 525 in response to a select signal output from address decoder 505. The frequency control signal specifies the frequency at which frequency counter 515 produces and outputs a modulation signal input to switch 520. Also input to switch 520 is a modulation signal from an external signal generator. In normal operation, the switch select signal sent to switch 520 selects the output of frequency counter 515 as the modulation signal. The external signal generator, however, allows for increased flexibility in operation such as a variable duty cycle. 


    PNG
    media_image4.png
    642
    557
    media_image4.png
    Greyscale

In other words, it was known to use a switch to select between multiple possible signals for use.  With this in mind, it would have been obvious that a switch can be used to select between an internally generated signal and an externally generated signal as recited in the claim.  In particular, Liang is in the same technical field as the other cited art (e.g., optical devices) and the results would have been predictable (e.g., the switch can select between multiple sources for a desired signal).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 16 above, and further in view of US 5,604,757 (Liang).

Regarding claim 18, Liang teaches the reference signal generator of claim 16 further comprising a selector switch to select whether the bias signal provided to the modulator is generated by the reference signal generator or a bias signal generator that is external to the reference signal generator.

Liang teaches that it was known to switch between two signals sources, including one local source and one external source.  See, for example, FIG. 5 and col. 6, first two full paragraphs:
(42)   The control signals latched in data latch 510 include a current/power mode select signal, a select signal for analog multiplexer 440, and a select signal for switch 520, which selects between using the signal generated by frequency counter 515 or an external signal generator as a modulation control signal for laser diode 115[I]. 

(43)   Frequency counter 515 inputs a digital frequency control signal from bus 525 in response to a select signal output from address decoder 505. The frequency control signal specifies the frequency at which frequency counter 515 produces and outputs a modulation signal input to switch 520. Also input to switch 520 is a modulation signal from an external signal generator. In normal operation, the switch select signal sent to switch 520 selects the output of frequency counter 515 as the modulation signal. The external signal generator, however, allows for increased flexibility in operation such as a variable duty cycle. 


    PNG
    media_image4.png
    642
    557
    media_image4.png
    Greyscale

In other words, it was known to use a switch to select between multiple possible signals for use.  With this in mind, it would have been obvious that a switch can be used to select between an internally generated signal and an externally generated signal as recited in the claim.  In particular, Liang is in the same technical field as the other cited art (e.g., optical devices) and the results would have been predictable (e.g., the switch can select between multiple sources for a desired signal).  



Conclusion
US 6,483,620 (Epworth) at FIG. 2 teaches an optical transmitter including an optical source 20, and polarization controller (SOP MOD) 21, and an optical data modulator 22 

    PNG
    media_image5.png
    258
    491
    media_image5.png
    Greyscale

FIG. 3 illustrates an optical receiver including a PD 30, a clock extractor 33, and a processor 35.

    PNG
    media_image6.png
    340
    510
    media_image6.png
    Greyscale

US 6,483,624 (Otani) at FIG. 11 illustrates an optical transmitter including an EA modulators 2c, 2d and a polarization controller 25.  

    PNG
    media_image7.png
    791
    506
    media_image7.png
    Greyscale


US 5,101,450 (Olshansky) at FIG. 18 teaches that it was known for an optical modulator to includes bias electrodes 308, 310.  

    PNG
    media_image8.png
    613
    536
    media_image8.png
    Greyscale

See also, for example, col. 16, first paragraph after Eqn 24:
(69)   where .phi..sub.1 =.pi.v.sub.1 (t)/v.sub..pi., and .phi..sub.2 =.pi.v.sub.2 (t)/v.sub..pi.. The modulation signals applied to electrodes 274, 278, 290 and 294 can be generated by electrical transmitters of the type shown in FIG. 4 and described hereinabove, with appropriate signal inversion and addition of DC bias voltages. An adjustable DC voltage can be applied between electrodes 308 and 310 to insure phase quadrature between the output signals from modulators 270 and 272.
US 2016/0223844 (Ichikawa) Teaches that it was known to use a bias electrode to compensate for drift.  See, for example, [0017]:
[0017] In the related art, it is known that, in order to compensate for a DC drift generated by both a variation in the environmental temperature and duration of operation time, in addition to a high-frequency signal electrode (RF electrode) that applies a voltage for modulating light, an electrode for compensating for the DC drift by controlling the refractive index of the parallel waveguide ( bias electrode) is provided as the control electrode provided in the parallel waveguide in a Mach-Zehnder optical modulator (refer to Japanese Laid-open Patent Publication No. H05-224163 (1993-224163) (patent literature No. 3)). In addition, as another constitution, it is known that a heater is formed on the parallel waveguide, and a temperature difference is provided between two parallel waveguides, thereby generating a phase difference so as to compensate for a DC drift (refer to Japanese Laid-open Patent Publication No. H04-29113 (1992-29113) (patent literature No. 4)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636